SILBERMAN, Judge.
Carlton Balkcom appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s order without prejudice to any right Balkcom may have to raise his claims or to seek to withdraw his plea in a timely, facially sufficient motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. See Romero v. State, 805 So.2d 92, 93 (Fla. 2d DCA 2002). Because the time for Balk-com to seek such relief expired during the pendency of this appeal, any motion filed within sixty days of the issuance of the mandate in this case shall be considered *707timely. See Sanders v. State, 823 So.2d 280 (Fla. 2d DCA 2002).
Affirmed.
STRINGER and KELLY, JJ„ Concur.